Citation Nr: 1632939	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  14-16 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to January 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied service connection for bilateral hearing loss and tinnitus.  Service connection for chronic low back strain was granted with an initial non-compensable rating assigned effective August 13, 2009.

The Board notes that the Veteran's VA Form 9 (substantive appeal) limited the scope of the appeal to service connection for tinnitus.  He marked box 9.B. and identified tinnitus as the appealed issue.  However, in an attached statement, he identified evidence that favored his claim for service connection for hearing loss as well as tinnitus.  He even concluded by stating that he believed his claim regarding "my hearing and tinnitus should be re-examined and awarded."  His appeal has thereby been expanded to include entitlement to service for bilateral hearing loss.

By contrast, the Veteran did not perfect his appeal of the initial rating for a chronic low back strain on the VA Form 9 received in May 2014.  He also provided no argument in the aforementioned attached statement.  As such, the claim for an increased rating for a chronic low back strain is not presently before the Board.  


FINDING OF FACT

The Veteran's current bilateral hearing loss disability and tinnitus had onset during active service or is otherwise related to that service.  






CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1132, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a) (2015).  

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1132, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The Veteran's claims of entitlement to bilateral hearing loss and tinnitus are being granted herein.  Any error related to these duties is moot. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Merits

The Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus on the basis that noise exposure during service caused his present hearing loss and constant ringing in his ears.

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In Fountain v. McDonald, 27 Vet. App. 258 (2015) the United States Court of Appeals for Veterans Claims (Court) held that tinnitus, "at a minimum where there is evidence of acoustic trauma," is also a chronic disease under 38 C.F.R. § 3.309(a), "as an 'organic disease[] of the nervous system.'"    

Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  For presumptive chronic diseases, to include sensorineural hearing loss and, now, tinnitus, an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (for tinnitus, a Veteran is competent to present evidence of continuity of symptomatology).

Concerning the first element, existence of a current disability, impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  

A VA audiometric examination in December 2009 revealed pure tone auditory thresholds at the frequencies of 500, 1000, 2000, 3000, and 4000 Hz to be 15, 10, 10, 55, and 60 dB, respectively, in the left ear and 15, 10, 10, 20, and 45 dB, respectively, in the right ear.  These findings show that the Veteran meets the criteria for a current hearing loss disability under 38 C.F.R. § 3.385, which the examiner diagnosed as sensorineural hearing loss.  In addition, based on the Veteran's report, the examiner noted tinnitus was present.  The first element, existence of present disability, is satisfied.  


As to the second element, the in-service incurrence, the service treatment records, including the October 1968 Report of Medical History and Report of Medical Examination for purposes of separation, shows the Veteran did not have hearing loss.  There was also no mention of ringing in his ears or tinnitus at that time.

However, the absence of in-service evidence of a hearing loss disability during service is not fatal to the Veteran's service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley  v. Brown, 5 Vet. App. 155 (1993).

The record does include evidence of exposure to excessive noise in service.  The Veteran describes noise exposure in the form of weapons training and the siren on his police vehicle.  He states he did not wear ear protection during such exposures.  Based on the Veteran's military occupational specialty of a military police officer, and absent any evidence to the contrary, his in-service noise exposure is conceded.  See 38 U.S.C.A. § 1154(b) (West 2002).

Notwithstanding the conceded in-service noise exposure, the third element, a causal connection between the military noise exposure and the Veteran's present hearing loss and tinnitus must be established.  

On examination, the December 2009 examiner provided a diagnosis of "bilaterally normal hearing through 2000 Hz with mild to moderately severe degree high frequency sensorineural hearing loss."  However, he was unable to provide a medical opinion regarding a causal connection with the Veteran's service without resorting to mere speculation because the Veteran's claims file was unavailable for review at the time of the examination.

In a February 2010 addendum to the December 2009 VA opinion, the examiner indicated the Veteran's claims file and service medical records were reviewed.  Following the review of the claims file, the examiner provided the opinion that the Veteran's hearing loss and tinnitus are not caused by or a result of noise exposure during his military service.  In support of that opinion, the examiner indicated the Veteran had normal hearing on entrance, interim and separation examination.  Moreover, the service treatment records were silent to complaints of tinnitus.  As such, the examiner found the Veteran's hearing loss and tinnitus were not caused by noise exposure in the military.  

However, this opinion is flawed.  The examiner does not address the Veteran's specific lay reports of hearing loss and tinnitus following his service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (VA opinion found to be inadequate where examiner ignores lay statements).  Moreover, despite no documentation of hearing loss or tinnitus in the service treatment records, the examiner failed to address whether either are causally related to an injury in service.  See Henlsey v. Brown, 5 Vet. App. 155 (1993).  As such, the nexus opinion provided is of little probative value.

The record also includes two separate letters from Dr. D.R. dated April 3, 2007 and April 25, 2007 and a corresponding audiogram report which stated the Veteran is being treated for a long history of high frequency sensorineural hearing loss.  Dr. D.R. reported the Veteran has had ringing in his ears for approximately 40 years since service discharge in 1969.  The doctor indicated the Veteran has extensive high tone nerve loss which is consistent with exposure to noise while in the military.  This opinion does not provide a rationale in support of his finding that the high tone nerve loss is consistent with exposure to noise while in the military.  Instead, his opinion is conclusory and provides little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  

Finding that the VA examiner's opinion and Dr. D.R.'s opinions are both inadequate as they lack sufficient rationale to support the opinions provided, neither opinion outweighs the other.  The Board is left with evidence consisting of the Veteran's competent and credible accounts of inservice noise exposure, his statements that both the hearing loss and tinnitus have been ongoing since 1966, and the fact that the Veteran's post-service occupation is a teacher, which presumably has a low noise exposure. 

Considering the remaining evidence, the Board finds that the evidence is at least in equipoise as to whether his hearing loss is related to service, and thus, giving the benefit of the doubt to the Veteran, finds that the nexus element for the hearing loss claim is met.  Consequently, because the Veteran has consistently reported ringing in his ears since service, the Board finds the Veteran's tinnitus, based on his competent and credible accounts of continued ringing in his ears following service, is also related to his service.  See 38 C.F.R. § 3.303(b), Charles v. Principi, 16 Vet. App. 370, 374-75 (2002), Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As all three elements are met for the hearing loss and tinnitus disability claim, the appeal must be granted as to entitlement to service connection for bilateral hearing loss and tinnitus.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


